Case 2:20-cr-00579-SVW Document 906 Filed 09/01/21 Page 1 of 3 Page ID #:15747



      Peter Johnson (State Bar No. 252542)
  1
      Email: peter@peterjohnsonlaw.com
  2   Peter Johnson Law, P.C.
      409 N. Pacific Coast Hwy, 651
  3   Redondo Beach, California 90027
  4   Telephone: (310) 295-1785

  5   Attorney for Defendant
      VAHE DADYAN
  6
  7
                              UNITED STATES DISTRICT COURT
  8
                             CENTRAL DISTRICT OF CALIFORNIA
  9                                WESTERN DIVISION
10 UNITED STATES OF AMERICA,                              )   Case No. 20-CR-579-SVW
11                                                        )
            Plaintiff,                                    )   DEFENDANT VAHE DADYAN’ S
12                                                        )   OPPOSITION TO
13                                                        )   GOVERNMENT’S EX PARTE
              v.                                          )   APPLICATION FOR
14                                                        )   DISCLOSURE ORDER RE:
15 VAHE DADYAN (Defendant #8)                             )   PRETRIAL SERVICE RECORDS
           Defendant                                      )   [DOC. # 904]
16
17
18                             OPPOSITION TO EX PARTE APPLICATION
19
        I.         Introduction
20
              Pursuant to 18 U.S.C. § 3153(c)(1), the Court should reject the government’s
21
22 unlawful attempt to obtain information from U.S. Pretrial Services.
23      II.        Law
24
                   18 U.S.C. § 3153(c)(1) provides:
25
26                 Except as provided in [§ 3153(c)(2)], information obtained in the course of
                   performing pretrial services functions in relation to a particular accused shall
27                 be used only for the purposes of bail determination and shall otherwise be
28                 confidential.

                                                      1
Case 2:20-cr-00579-SVW Document 906 Filed 09/01/21 Page 2 of 3 Page ID #:15748




  1
            Section 3153(c)(1) was enacted as part of the Pretrial Services Act of 1982 and is
  2
      intended to promote confidentiality, truthfulness, and candidness in the relationship
  3
  4 between Pretrial Services and supervisees. See H. Conf. Rep. 97-792, 97th Cong., 2d
  5 Sess. 8 (1982). The Guide to Judiciary Policy provides:
  6
               The disclosure of pretrial services information for purposes other than
  7            determining pretrial release, particularly for prosecution purposes, would
  8            deter a person from cooperating with an officer and deprive the court of
               necessary information.
  9
10 Guide to Judiciary Policy, Vol. 8A, Ch. 2 § 240.10 (b) (Sept. 2019).
11          The Ninth Circuit has affirmed and protected the confidential nature of the
12
      relationship between Pretrial Services and supervisees.     United States v. Santa, 769 F.
13
14 App'x 450, 451 (9th Cir. 2019) (examining the language and purpose of 18 U.S.C. §
15 3153(c) and finding that district court correctly excluded from trial information
16
   obtained during the course of performing pretrial services functions.).
17
18    III. Argument

19          The Court should deny the government’s request.              The information the
20
      government seeks in this case—[a]ny contact information, including phone numbers,
21
      email addresses, and physical residence or mailing addresses, used by … Vahe Dadyan
22
23 … provided to and/or used to contact the U.S. Probation Office during the course of
24
      its pretrial supervision in this case” -- relates directly to the performance of “pretrial
25
      services functions in relation to a particular accused.”
26
27
28
                                                   2
Case 2:20-cr-00579-SVW Document 906 Filed 09/01/21 Page 3 of 3 Page ID #:15749



            Pretrial Services is not an information-gathering arm of the United States
  1
  2 Attorney’s Office or the Department of Justice. Pretrial Services works for the Court.
  3
      It has a separate and important role. The government’s ex parte application completely
  4
      ignores this role, fails to even mention or cite 18 U.S.C. § 3153(c)(1), and attempts to
  5
  6 gather information without respecting the law or the confidential function that Pretrial
  7 Services serves.
  8
           Based on pure speculation, the government seeks this expansive order to obtain
  9
10 information provided to Pretrial Services by Vahe Dadyan. The government does not
11 even attempt to show good cause in the ex parte application and/or declaration as it
12
   relates to Vahe Dadyan. Instead, its only justification for the disclosure related to Vahe
13
14 Dadyan is that “such information may yield further investigative leads.” Gov. Ex. App.
15 At 2 (Emphasis added). This is utterly insufficient to warrant disclosure.
16
      IV. Conclusion
17
18        For the above reasons, the Court should DENY the government’s ex parte

19 application as it relates to Mr. Vahe Dadyan.
20
21 DATED: September 1, 2021                   Respectfully submitted,
22
                                              By: ___________/s/________________
23                                            PETER JOHNSON
                                              Attorneys for Defendant Vahe Dadyan
24
25
26
27
28
                                                  3
